Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25, 28, 36, 43, 49-70, 72, 74, and 84-99 are cancelled.  Claims 26, 27, 29-35, 37-42, 44-48, 71, 73, and 75-83 are pending. 

Priority
This application is a 371 of PCT/IB2018/001459 12/05/2018, and PCT/IB2018/001459 has PRO 62/743,013 10/09/2018.
Acknowledgment is made of applicant's claim for foreign priority based on application NORWAY 20171945 12/06/2017, and NORWAY 20171944 12/06/2017.

Election/Restrictions
Applicant’s election of Group I (claims 26, 27, 29-35, 37-42, 44-48, 71, 73, and 75-83) drawn to the method, and the species 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaen-1-yl)oxy)butanoic acid, shown below, in the reply filed on 6/17/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 30, 33-35, 79-83 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 26, 27, 29, 31, 32, 37-42, 44-48, 71, 73, and 75-78 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 29, 31, 32, 37-42, 44-48, 71, 73, and 75-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 contains a limitation drawn to a prodrug of the compound of formula II.  The instant disclosure contains the term prodrug, but has no direction as to the scope or how one of ordinary skill in the art would know or determine what these prodrugs would be.
The field of developing prodrugs is vast, and many patents for prodrugs of well-known drugs are granted, which is indicative of the extent and difficulty of the field. The complete lack of direction given by the instant disclosure as to what the instantly claimed prodrugs are, could be, or how to make, test, or use them makes the metes and bounds of the instant claims unclear.
Claims 27, 29, 31, 32, 37-42, 44-48, 71, 73, and 75-78 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26, 27, 29, 31, 32, 37-42, 44-48, 71, 73, and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Hustvedt et al. (WO 2014/132134 A1; of record).
The instant disclosure clarifies that the claimed treatment may be prophylactic/preventative.  That is, the claimed treatment can be administered to a patient that does not exhibit the claimed indication.
The instant claims are generally drawn to the treatment of fibrosis in a patient with non-alcoholic steatohepatitis or alcoholic steatohepatitis comprising administering the compound shown below (related to claims 26, 27, 29, 31, 32, 37-39), in a dose of about 300 or 600 mg daily (related to claims 40 and 71), the compound is administered once daily (related to claim 41), wherein the method treats or reverses non-alcoholic steatohepatitis and/or alcoholic steatohepatitis (related to claims 42 and 45), wherein the method reduces or prophylactically treats the development of hepatic fibrosis or reduces existing hepatic fibrosis (related to claim 44 and 45), wherein the method provides a reduction in lobular inflammation (related to claim 46), wherein the compound is formulated as a pharmaceutical composition formulated for oral administration with at least one binder, excipient, diluent, or antioxidant, or a combination thereof (related to claims 47 and 48), wherein plasma alanine aminotransferase levels are reduced by 30-40% and/or the plasma aspartate transaminase levels are reduced by 10-20% (related to claim 73), wherein hepatic steatosis is reduced by 70-90% (related to claim 75), wherein the NAS score is reduced by 50-70% (related to claim 76), wherein the hepatic fibrotic area is decreased by 40-60% (related to claim 77), and wherein the compound is administered as a monotherapy (related to claim 78).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hustvedt et al. discloses the use of compositions of 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaen-1-yl)oxy)butanoic acid (i.e. the instant election; see, for example, the abstract and the whole document) with a triglyceride and a surfactant (i.e. as a pharmaceutical composition with an excipient (see, for example, the abstract and throughout the document) which is useful for the treatment of fatty liver disease including non-alcoholic fatty liver disease (i.e. the treatment of steatohepatitis; see, for example, claims 115 and 116).
Hustvedt et al. teaches that the composition can be preferably administered orally (see, for example, claim 122), in a daily dose of about 50-800 mg (see, for example, claim 108) such as 300 mg (see, for example, claim 50) or 300 mg b.i.d. (i.e. 300 mg twice a day for 600 mg total (see, for example, Example 12 on pg. 40), administered once or twice a day (see, for example, claim 106).
Hustvedt et al. does not specifically disclose the reduction of fibrosis in a patient with steatohepatitis in the instantly claimed amounts or with the claimed results.
It would have been obvious to one of ordinary skill to reduce fibrosis in a patient with steatohepatitis in the instantly claimed amounts and/or with the claimed results because the prior art teaches all of the required elements.
One of ordinary skill would have been motivated to treat a patient with non-alcoholic steatohepatitis or alcoholic steatohepatitis with the instant compound in a dose of about 300 or 600 mg daily administered once daily because the prior art clearly calls out that this is a preferred embodiment.  One of ordinary skill would have used the teachings of the preferred embodiments disclosed by the prior art with a reasonable expectation of success.
With respect to the limitations drawn to the indications and to the resultant effects, for example, “reducing fibrosis”, “wherein the method treats or reverses non-alcoholic steatohepatitis and/or alcoholic steatohepatitis”, “wherein the method reduces or prophylactically treats the development of hepatic fibrosis or reduces existing hepatic fibrosis”, “wherein the method provides a reduction in lobular inflammation”, “wherein plasma alanine aminotransferase levels are reduced by 30-40% and/or the plasma aspartate transaminase levels are reduced by 10-20%”, “wherein hepatic steatosis is reduced by 70-90%”, “wherein the NAS score is reduced by 50-70%”, “wherein the hepatic fibrotic area is decreased by 40-60%”, etc. the instant disclosure has clarified that said treatments encompass prophylactic/preventative treatment, so it is not required that the patient have said indication.
Additionally, many of the limitations are drawn to the resultant effect or magnitude of the resultant effect of, e.g., the administration of the claimed compound to a patient with steatohepatitis.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Moreover, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Thus, the instant limitations are considered to have been met.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 27, 29, 31, 32, 37-42, 44-48, 71, 73, and 75-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,722,481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the prevention and treatment of fibrosis in a subject that has non-alcoholic steatohepatitis or alcoholic steatohepatitis comprising the administration of a compound of formula II.
The patented claims are generally drawn to the method of treating non-alcoholic steatohepatitis comprising administering the compound shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented compound anticipates the instant compound, and because the instant claims do not require that he patient have fibrosis (i.e. the treatment can be preventative) the patented method anticipates the instant method.

Claims 26, 27, 29, 31, 32, 37-42, 44-48, 71, 73, and 75-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,234,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the prevention and treatment of fibrosis in a subject that has non-alcoholic steatohepatitis or alcoholic steatohepatitis comprising the administration of a compound of formula II.
The patented claims are generally drawn to the method of treating non-alcoholic steatohepatitis comprising administering the compound shown below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The patented compound anticipates the instant compound, and because the instant claims do not require that he patient have fibrosis (i.e. the treatment can be preventative) the patented method anticipates the instant method.

Claims 26, 27, 29, 31, 32, 37-42, 44-48, 71, 73, and 75-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending application 17/551,673. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the prevention and treatment of fibrosis in a subject that has non-alcoholic steatohepatitis or alcoholic steatohepatitis comprising the administration of a compound of formula II.
The copending claims are generally drawn to the method of reducing hepatic cholesterol in a patient with non-alcoholic steatohepatitis comprising administering a compound of formula, shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The copending compound anticipates the instant compound, and because the instant claims do not require that he patient have fibrosis (i.e. the treatment can be preventative) the copending method anticipates the instant method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-25, 28, 36, 43, 49-70, 72, 74, and 84-99 are cancelled.  Claims 30, 33-35, 79-83 are withdrawn.  Claims 26, 27, 29, 31, 32, 37-42, 44-48, 71, 73, and 75-78 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627